 LOCAL 742, UNITED BROTHERH'D OF CARPENTERS, ETC.451WE WILL NOT grant employees in the above-described bargaining unit anyimprovements or changes in rates of pay, wages,hours of employment, andother terms and conditions of employment,without first notifying and bargain-ing with the above-named Union as their exclusive bargaining representative.WE WILL NOT intrude into the internal affairs of the above-named Union orinto its discussions with the employees it represents;urge employees,in deroga-tion of the Union's representative status, to form or elect a committee for thepurpose of bargaining with us concerning rates of pay,wages, hours of employ-ment and other terms and conditions of employment;coercively interrogateemployees concerning their membership in, or activities on behalf of, theUnion, or the union sympathies of other employees;promise employees bene-fits if they refrained from supporting the Union;threaten employees with theloss of benefits if they continued their support of the Union; or threaten to goout of business in the event the employees selected the Union as their collective-bargaining representative.WE WILL NOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form labororganizations,to join or assist Brotherhood of Railroad Trainmen,Lodge 390,or any other labor organization,to bargain collectively through representativesof their own choosing,to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain form any orall such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of the Act.JACK ROESCH, D/B/A ROESCH TRANSPORTATION COMPANY, WEST-ERN TRAIL STAGES, AND BEST WAY CHARTER SERVICE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, EasternColumbia Building,849 South Broadway,Los Angeles,California,Telephone No.688-5229.Local Union No. 742, United Brotherhood of Carpenters and Join-ers of America(J. L. Simmons Company, Inc.)andRobert L.Reinero.Case No. 38-CB-5 (formerly 13-CB-1772).March 7,1966DECISION AND ORDEROn September 10, 1965, Trial Examiner Robert E. Mullin issuedhis Decision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.'The General Counsel fileda brief in answer to Respondent's exceptions.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicial1Respondent's request for oral argument is hereby denied as, in our opinion, the record,the exceptions,and the briefs adequately present the Issues and positions of the parties.157 NLRB No. 35.221-3 74-66-voI 157-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDerror was committed.The rulings are hereby affirmed.2 The Boardhas considered the Trial Examiner's Decision, the exceptions, thebriefs, and the entire record in the case, and adopts the findings, con-clusions, and recommendations of the Trial Examiner, with the fol-lowing modifications.Robert Reinero, a millwright apprentice, was a member of Carpen-ter's Local 1235, in Modesto, California. In July 1964, he arrived inDecatur, Illinois.Shortly thereafter lie contacted John Foreman,Respondent's business agent, to seek his assistance in securing employ-ment.Foreman issued Reinero a 30-day work permit and sent him tothe Swift Company construction project.When Reinero returned tothe union hall for renewal of his work permit, Foreman gave him anew work permit and sent him to the Simmons Company's construc-tion project.In early, September, Foreman told Reinero that apprenticeshipclasses would begin the following Thursday evening at the union hall.Reinero reported for the scheduled class, only to be told that the classwas canceled and there would be no class for the next 3 weeks as theinstructor would be on vacation. In late September, the instructormet Reinero at the construction project and informed him that classeswould resume that evening.Reinero promised to attend, but later inthe day he was assigned to work overtime which kept him on the joblong after his regular quitting hour.The following morning, Reinerowent to the union hall to explain to Foreman his reason for not attend-ing class the night before.When Foreman saw Reinero, Foremanbecame very indignant, charged Reinero with trying "to get some-thing over" on him and added, "Well, you can work until your permitexpires and then you are through.You won't be able to work hereany more, so just get out." Thereupon, Reinero went to the Simmonsproject jobsite and told Clark, the union steward, and Robbins, hisforeman, about his conversation with Foreman.Both of them toldReinero in the presence of each other that he would not be able towork without a permit.A week later, on October 8, Reinero's work permit expired.Whilestanding in line at the union hall with his renewal permit fee in hand,Foreman called out to him "put your money away. It is not good hereanymore." Foreman concluded his remarks with the comment, "Well,you are through in my jurisdiction over here. Just go out to the job,get your tools and get out, just get out."2 Respondent elected to be represented by its business agent rather than by an attorney.Respondent in its exceptions contends that it was effectively deprived of a full and fairhearing allegedly because the Trial Examiner did not apprise the business agent of thenature of the proceedings, the possible result, and the probableneedfor counsel.Wehereby reject this contention as lacking in merit. LOCAL 742, UNITED BROTHERH'D OF CARPENTERS, ETC.453Reinero went to the jobsite and told Clark and Robbins that "Fore-man refused to sell me a new work permit ... Clark said ... `You knowI can't let you work, don't you,' and Robbins said, `That's right, youneed a work permit." Robbins thereupon took Reinero to Superin-tendent Glen Mowers to whom Robbins explained that Reinero hadbeen unable to get a new work permit. The superintendent said that itwould be necessary to terminate Reinero immediately.The Trial Examiner concluded that by refusing to renew Reinero'swork permit, business agent Foreman set in motion the chain of eventswhich resulted in Reinero's job termination when union stewardClark informed foreman Robbins that Reinero could no longer con-tinue on the job, thereby violating Section 8(b) (2) and (1) (A) ofthe Act.Respondent excepts on the grounds that the withholding of a workpermit from an apprentice for failure to attend school does not violatethe Act and, furthermore, that there was no agreement or understand-ing requiring a work permit as a condition of employment. In ouropinion, however, the evidence disclosed by the record and found bythe Trial Examiner clearly warrants the Trial Examiner's conclusion.1.The credited testimony of Reinero and foreman Robbins justi-fies a finding, which we make, that an understanding existed betweenRespondent Union and the Company that a work permit was a neces-sary condition of employment on the Company's project and thatbecause business agent Foreman refused to renew Reinero's workpermit, Reinero was discharged in accordance with the understanding.3Moreover, if no such understanding existed, we would still find thatRespondent Union caused Reinero's discharge in violation of Section8(b) (2) and (1) (A). Steward Clark was the Union's agent.4 Intelling Reinero in the presence of foreman Robbins that he could notpermit Reinero to work without a permit, Clark was, by clear implica-tion, telling the Company to terminate Reinero because he no longerhad a permit, which the Company did immediately.RespondentDuring the hearing foreman Robbins testified as follows :Q. Didyou tell him[Reinero]thatif he got his work permit he could have a job?A. Yes.Q. The only reason he couldn't have his job was the failure to obtain a work permitthrough the local,is that correct'A.Well, I think thatis understood, yes.Robbins also testified'that after Reinero came back to the job that particular morning andtold them what Foreman had said, he and Clark discussed the matter.When asked whatClark said,Robbins testified,"Well, verylittle . . . these thingsdon't haveto be said inwords . . . we know,we understand,and things don't have to be spoken in words."Robbins then was askedQ. . . . did Mr. Clark tell you you could not work the boy [Reinero]without apermit?A.Well,that is understood.SeeSoutheastern Plate Glass Company,a Division of Automobile Glass Company, Inc.,et al.,129 NLRB 412, 413.4International Association of Bridge,Structural and Ornamental Ironworkers,Local600 (Bay City Erection Company,Inc.), 134 NLR,B 301, 306-307. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, through its agent Clark, therefore caused the Company to dis-charge Reinero for a discriminatory reason, its business agent's refusalto renew Reinero's work permit.,The fact that Foreman may haverefused to renew Reinero's work permit because he believed thatReinero was not complying with apprenticeship training requirementsis not material in the context of this case because the specific demand onwhich the Company acted was not based on that reason, but rather onReinero's lack of a union permit.Although Robbins did testify thathe was aware that Foreman had refused to renew Reinero's workpermit because of "something to do with apprenticeship meetings," itdoes not appear that Foreman ever communicated, either to Clark orto the Company, Reinero's failure to attend apprenticeship meetings astheUnion's reason for refusing to renew Reinero's work permit.Neither Clark nor Robbins was interested enough to contact Foremanfor details with respect to the reason for the refusal to renew the workpermit.Both seemingly acted on the proposition that, as Foreman hadrefused Reinero a work permit,whatever the reason,they had no alter-native except to bring about his termination.Accordingly, we findthat Respondent Union caused the Company to discharge Reinero inviolation of Section 8(b) (2) and (1) (A) of the Act.2.The Trial Examiner recommended,inter alia,that RespondentUnion be ordered to cease and desist from causing or attempting tocause J. L. Simmons Company, Inc.,or any other employer over whomthe Board would assert jurisdiction,to discharge or deny employmentto Robert L. Reinero, or any other applicant for employment, in viola-tion of Section 8(a) (3) of the Act, and from in any like or relatedmanner restraining or coercing employees or applicants for employ-ment of J. L. Simmons Company, Inc., orany other employer overwhom the Board would assert jurisdiction,in the exercise of theirrights guaranteed in Section 7 of the Act. The only evidence of unlaw-ful conduct by Respondent Union involves the Simmons Company.We are not persuaded that this conduct reveals an attitude of generalopposition to the purposes of the Act, so as to justify the broad orderrecommended by the Trial Examiner.We shall, therefore, only orderthe Respondent Union to cease and desist from engaging in the viola-tions found insofar as they pertain to employees or applicants foremployment with J. L. Simmons Company, Inc.[The Board adopted the Trial Examiner's Recommended Order,with the following modifications :[1.Amend paragraphs 1(a) and (b) and the first and secondindented paragraphs of the notice by deleting the words "or any otheremployer over whom the Board would assert jurisdiction."6 Local Union No.592,UnitedBrotherhood of Carpenters and Joinersof America, AFL-CIO (Brunswick Corporation),135 NLRB 999, 1000-1002. LOCAL 742, UNITED BROTHERH'D OF CARPENTERS, ETC.455[2.Delete the words "jointly and severally" from the last indentedparagraph of the notice.[3.Amend the address and telephone number of the Board's Re-gional Office, appearing at the bottom of the notice to read: "CitizensBuilding, Fourth Floor, 225 Main Street, Peoria, Illinois, TelephoneNo. 673-9287."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act washeard before Trial Examiner Robert E. Mullin in Decatur, Illinois, on March 23,1965, pursuant to due notice.The complaint, dated January 5, 1965, and based on acharge dated November 4, 1964, alleged in substance that the Respondent engagedin unfair labor practices proscribed by Section 8(b) (1) (A) and (2) of the Act byattempting to cause and causing J. L. Simmons Company, Inc., to discharge RobertL. Reinero because the latter did not have a work permit issued by the RespondentUnion. In its answer the Respondent conceded certain facts as to the commerce ofthe Employer involved and that certain named individuals were its agents, but itdenied all allegations that it had committed any unfair labor practices.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSJ.L. Simmons Company, Inc., herein called Employer, is a Delaware corpora-tion, engaged in the construction business, with its principal office in Chicago, Illi-nois.In the course and conduct of its business operations during 1964, a repre-sentative period, it received goods in Illinois, valued in excess of $50,000, whichcame to it directly from points outside the State. In addition, during the sameperiod, it performed services, valued in excess of $50,000 at locations outside theStates of Illinois and Delaware.The only part of the Employer's operations involvedin the present proceeding is a construction project on which it was engaged during1964 at the Firestone plant in Decatur, Illinois.On the foregoing facts, theRespondent Union concedes and I find that the Employer is engaged in commercewithin the meaning of Section 2(6) of the Act.II.THELABOR ORGANIZATION INVOLVEDRespondent,Local UnionNo. 742,United Brotherhood of Carpenters and Joinersof America,is a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESRobert L. Reinero, the Charging Party herein, was a member of Local1235,United Brotherhood of Carpenters and Joiners of America, located in Modesto,California.In July 1964 he arrived in Decatur, Illinois, and shortly thereafter con-tacted John Foreman, business agent for the Respondent Union, to ask his assistancein securing employment as a millwright in the area.Upon payment to Foreman of$7.25, the latter issued Reinero a work permit for 30 days and dispatched him to aconstruction job then in progress at the Swift & Company plant in Decatur.Uponreporting to this site Reinero was hired as a journeyman millwright and was employedthere for about 2 weeks when the work on that project was completed. At that point,he returned to the union hall and again solicited Foreman's assistance.The busi-ness agent dispatched him to another job, this time the construction project of theSimmons Company at the Firestone plant in Decatur.On this occasion, however,Foreman dispatched him as a second year apprentice since that was the manner inwhich the dues book, which Reinero had recently received from his California local,was marked.Upon reporting for work at theSimmonsproject,Reinero was promptly hiredand thereafter workedas anapprentice millwright under Foreman Lloyd Robbins.The latter described Reinero as "a good worker" who did well on the job. Robbinsalso testified that Reinero'sperformance was also deemed very satisfactory by theother foremenfor whom he worked occasionally. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDAt some time in August or September, Reinero encountered difficulties with Local742 in connection with his apprenticeship status. In that category, his wage, ofcourse, was less than when he worked as a journeyman. Further, it was the employ-ee's belief that he was entitled to status as a third-year apprentice rather than onlythat of a second-year man, even though his dues book from Local 1235 in Californialisted him in the latter category.While in Modesto, California, he had attended,for an extended period, the school operated by the Stanislaus County Joint Appren-ticeshipCommittee for the Carpentry Trade. In August and September 1964,Reinero initiatedan exchangeof correspondence with that school and with Local1235 to secure their assistance in establishing his status as more than that of asecond-year apprentice.Late in September he received his records from the schooland in October he received a response from Local 1235 indicating that the latterhad written on his behalf to the apprenticeship committee in Decatur, Illinois.In the meantime, however, Reinero had had no success in an attempt to attendapprenticeshipclasses inDecaturThere is some conflict in the testimony as to theemployee'srelationswith the business agent during this period.On the other hand,there is no dispute that late in August, Foreman told Reinero that the apprentice-ship board was meeting that Thursday evening at the union hallReinero testifiedthat he appeared at the scheduled time and place and, after waiting for over 2 hours,Foreman, who was present, told him that the board would not see him. Accordingto Reinero, early in September, Foreman told him that apprenticeship classes wouldbegin the following Thursday evening at the union building and that he should bethere.Reinero testified that when he reported for the scheduled class the instructortold him and several others who appeared that the key to the classroom was unavail-able so thatthe sessionwould have to be canceled.Further, according to Reinero,on that same occasion the instructor told all the prospective students that becausehe would be on vacation for thenext3weeks there would beno classesuntil hereturned.Reinero testified that one day late in September the apprenticeship instruc-tormet him while he was at work and told him that class would be resumed thatevening.According to Reinero, he promised to attend but was unable to do sobecause late that afternoon he received an overtime assignment that kept him onthe Simmonsjob until long after his regular quitting hour.On October 1, the morning after Reineromissedthe apprenticeshipclass becausehe had to work overtime, the employee went to the union hall to explain to Foremanthe reason for notbeing atthe trainingcourse.Reinero testified that when Fore-man saw himhe became veryindignantand charged that the employee was "try-ing.to getsomething over on me."According to Reinero, Foreman abruptlyconcluded their conversation with the declaration, "Well, you can work until yourpermit expires and then you are through.You won't be able to work here anymore, so justget out " iAfter his meeting with Foreman, Reinero went out to the Simmons jobsite wherehe told both George Clark, steward for Local 742, and foreman Robbins about hisconversation with the business agent. It is undisputed that at this time both thesteward and Robbins told him that he would not be able to work without a permit.2Reinero then requested, and received, permission from Robbins to be off that dayto investigate what his rights were.Thereafter, the employee went to Springfield,Illinois,where he visited various State and Federal agency representatives, includ-ing Raymond Davis, an official in the Bureau of Apprenticeship and Training, U.S.Department of Labor.As a result of Reinero's questions and while the employeewas still present in his office, Davistelephonedbusinessagent Foreman to questionhim as to the problem which Reinero had raised about his apprenticeship status.i The quotations in this paragraph are from the credited, undenied testimony of Reinero.Foreman conceded that on this occasion he told the employee that his permit would notbe renewed.a Robbins testified that after Reinero came back to the job that particular morning andtold them what the business agent had said, he and Clark discussed the matter.Whenasked what Clark said, Robbins testified, "Well, very little . . . these things don't haveto be said in words . . . we know, we understand, and things don't have to be spoken inwords "Robbins was then asked the following question and gave the answer whichappears below:Q. . . . did Mr. Clark tell you you could not work the boy [Reinero] without apermit?A.Well,that is understood.[Emphasis supplied.] LOCAL 742, UNITED BROTHERH'D OF CARPENTERS, ETC.457Reinero's work permit expired on October 8.The following morning he went tothe union hall.According to the employee, as he was standing in line with the$7.25 fee in his hand, business agent Foreman called out to him, "Put your moneyaway. It is no good here any more." Then, according to Reinero, Foreman referredto the recent telephone inquiry from the Bureau of Apprenticeship and Training withthe comment, ".what do you think you are doing9 Don't you know you aremonkeying around with the Federal Government?The problem you had wasbetween you and I.What did you go to see Davis for9" Reinero testified that whenhe explained that there seemed nowhere else to turn, Foreman peremptorily con-cluded the conversation with the comment, "Well, you are through in my jurisdic-tion over here. Just go out to the job, get your tools and get out, just get out."Immediately after the above conversation with the business agent for Local 742,Reinero went out to the Simmons construction site where he related to both Clarkand Robbins the conversation he had had with Foreman. According to the employee,"I told Mr. Robbins and Mr. Clark that Mr. Foreman had refused to sell me thenew work permit and that he told me I couldn't work any more and Mr. Clark toldme, he says, . . . `Junior, I don't have anything against you, but you know I can't letyou work, don't you,' and Mr. Robbins said, `That's right, you need a work permit.' "Robbins, the foreman, thereupon took Reinero into the office of Superintendent GlenMowers, where he explained to Mowers that the employee had been unable to get anew work permit.The superintendent announced that it would be necessary toterminate Reinero immediately and finalized this action by writing out a check forall wages due which he then handed to the employee.Reinero's testimony as to his conversation with the union steward and his super-visors was neither denied nor contradicted by any other witness.Robbins, m fact,corroborated Reinero.3Union Steward Clark, although present throughout thehearing was never called by the Respondent to refute or deny Reinero's testimony.Nor was Superintendent Mowers called as a witness on behalf of the Respondent.Mr. Foreman took the stand as the only witness for Local 742.Most of his tes-timony consisted of a denunciation of Reinero for being what he described as a"renegade" whom he had endeavored to befriend by issuing the original work per-mit.The business agent did not contradict or deny Reinero's testimony in any mate-rial respect.He did testify that he had frequently reminded the employee to attendapprenticeship classes and that on the morning of October 9 he told Reinero that hecould go on out to the jobsite and work without a permit. Both of these state-ments by the business agent were denied by Reinero.This denial was convincingand is credited by me.Mr. Foreman testified that the Respondent had a written collective-bargainingcontract with J. L. Simmons.A copy was received in evidence. This was an agree-ment negotiated between the Decatur Contractor's Association and Local 742 andthereafter adopted by the respective members of the former organization .4Thiscontract contains a union-security clause characteristic of collective-bargaining agree-ments in the building trades field.The Respondent conceded in its answer that not only business agent John Fore-man, but also Union Steward George Clark and foreman Lloyd Robbins were itsagents.This concession was further home out by the evidence developed by theGeneral Counsel.Both foreman Robbins and Superintendent Mowers were active members of Local742.Robbins testified that although he had no instructions from the Employer tohire only union members as carpenters or millwrights that "it is a general practice inthis area."He further testified that when in need of help he customarily telephonedthe union hall and when an individual reported to the jobsite, in response to such arequest, the union card or work permit of the applicant was checked by Union StewardClark. In the event the individual's credentials were defective, the steward sent theS In the course of his testimony, Robbins was asked the following questions and gaverthe answers which appear below:Q. Did you tell him [Reinero] that if he got his work permit he could have a job?A. Yes.tassQ. The only reason he couldn't have his job was the failure to obtain a workpermit through the local, is that correct?A.Well, I think that is understood, yes.P. H. Beinhour signed the collective-bargaining agreement as president of the DecaturContractor's AssociationMr. Foreman testified that Beinhour is also an official "of ,theJ.L. Simmons Company. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplicant back to the union hall to get "squared away." 5Under these circumstances,the steward was plainly an agent of the Respondent Union.International Associationof Bridge, Structural and Ornamental Ironworkers, Local 600 (Bay City ErectionCompany, Inc ),134 NLRB 301, 306-307;Local 511, United Brotherhood of Car-penters & Joiners of America, AFL-CIO, et al. (New Mexico Building Branch, etc.),120 NLRB 1658, 1660Robbins also testified that, as an active member of Local 742, he fully subscribedto all provisions of the constitution and laws of the United Brotherhood of Carpentersand Joiners of America, and, in particular the section which requires that memberswho become foremen comply with the constitution,6 and another provision whichspells out the requirements with respect to work permits.?Business agent Foreman conceded that he refused to renew Reinero's work permit.By this action he set in motion the chain of events which promptly thereafter resultedin the employee's termination by the Simmons Company when Union Steward Clarkinformed foreman Robbins that Reinero could no longer continue on the job.Whereas the internal rules of the Carpenters may have given Foreman, as businessagent, the discretion to grant or deny work permits in such a situation, the Act forbidsa labor organization from affecting an individual's employment in the enforcement ofsuch rules.Accordingly, on the findings set forth above, it is my conclusion thatthe Respondent Union caused the Employer to discharge Reinero and thereby violatedSection 8(b)(2) and (1) (A) of the Act.Plumbers and Steamfitters Union Local100, Plumbers (Beard Plumbing Company),128 NLRB 398, 399.8IV.THE REMEDYHaving found that the Respondent Union engaged in certain unfair labor practices,I will recommend that it cease and desist therefrom and that it take certain affirmativeaction as provided in the Recommended Order below which I find necessary to remedyand to remove the effects of the unfair labor practices and to effectuate the policies ofthe Act.Having found that the Respondent Union caused the Employer to dischargeemployee Robert L. Reinero because he did not have a work permit, I will recommendthat the Union be ordered to notify the J. L. Simmons Company, Inc., in writing, andfurnish a copy to Reinero, stating that it withdraws its objections to Reinero's employ-ment and requests Simmons to offer him reinstatement at its Decatur, Illinois, opera-tion, if that is still in existence.Itwill also be recommended that the RespondentUnion be ordered to make Reinero whole for any loss of pay suffered by reason of thediscrimination against him, by payment to him of a sum of money equal to the amounthe would normally have earned as wages from the date of the discrimination untilhis employment would have been terminated for lawful reasons, or until 5 days afterthe Respondent Union notifies Simmons and Reinero, in writing, that it has no objec-tions to his employment.The loss of earnings will be computed in accordance withthe formula approved in F.W. Woolworth Company,90 NLRB 289, with interestcomputed in the manner and amount prescribed in IsisPlumbing & Heating Co.,138NLRB 716, 717-721.EThe quotations are from Robbins' testimony.0 This is section 42 T, which reads "Members who . . . become foremen must complywith the Constitution and Laws of the United Brotherhood."7 Viz, section 46 C which reads in relevant part: "A member who desires to work inanother jurisdiction and does not wish to transfer membership, shall before going to work,secure a working permit in writing from the Local Union or District Council in the11jurisdiction where work is secured . . . .81n its brief the Respondent Union suggests that Reinero could have continued work-ing, but chose instead to quit voluntarily.The record is completely lacking in support forthis contention.Foreman Robbins testified that he had no objections whatsoever toReinero's performance on the job and that he considered him a very good employee. Itwas plain from the testimony of Robbins that when Reinero appeared on the jobsitewithout a work permit, Robbins felt that he had no alternative but to terminate theemployee immediately, and that the employee, lacking the necessary permit, was powerlessto forestall this development.This was obviously the very consequence which businessagent Foreman anticipated and intended when, at the union hall earlier that morning,as found above,he upbraided Reinero for having gone to the Department of Labor officein Springfield and told him that the money he was then proffering for a work permit was"no good here any more . . . you are through in my jurisdiction...just go out to thejob, get your tools and get out, just get out." LOCAL 742, UNITED BROTHERH'D OF CARPENTERS, ETC.459Upon the basis of the foregoing findings of fact and upon the entire record in thecase I makethe following:CONCLUSIONS OF LAW1.J.L. Simmons Company, Inc., the Employer herein, is engaged in commerce andthe Union is a labor organization, all within the meaning of the Act.2.By causing the Employer to discharge Robert L. Reinero, the Respondent Unionengaged in unfair labor practices affecting commerce within the meaning of Section8 (b) (1) (A) and (2) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection-2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuant toSection 10(c) of the Act, I hereby recommend that Respondent, Local Union No. 742,United Brotherhood of Carpenters and Joiners of America, its officers, agents, suc-cessors, andassigns, shall:1.,Cease and desist from:(a)Causing or attempting to cause T. L. Simmons Company, Inc.,,or any otheremployer over whom the Board would assert jurisdiction, to discharge or deny employ-ment toRobert L. Reinero, or any other employee or applicant for employment, inviolation of Section 8(a)(3) of the Act, or otherwise discriminate against himbecause such employee is not a member of the Respondent Union.(b) In any like or related manner restraining or coercing employees or applicantsfor employment of J. L. Simmons Company, Inc., or any other employer over whomthe Board would assert jurisdiction, in the exercise of their rights guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Make whole Robert L. Reinero for any loss of earnings he may have sufferedby reason of the discrimination against him as set forth in the section of this Decisionentitled "The Remedy."(b)Notify J. L. Simmons Company, Inc., and Robert L. Reinero, in writing, thatit hasno objections to Reinero's employment; and also Robert L. Remero, in writing,that henceforth the Respondent Union will not coerce or restrain him by unlawfullyinfringingupon the rights guaranteed to him by Section 7 of the Act(c) Post at its office, meeting hall, and hiring hall, copies of the attached noticemarked "Appendix." 9 Copies of said notice to be furnished by the Regional Directorfor Region 13, shall, after being duly signed by the Respondent's authorized repre-sentative, be posted by the Respondent immediately upon receipt thereof, and main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall betaken by the Respondent Union to insure that such notices are not altered, defaced, orcovered by any other material.(d)Additional copies of the attached notice marked "Appendix" shall be signedby an authorized representative of the Respondent and shall be returned forthwith tothe Regional Director for Region 13 for posting by the J. L. Simmons Company, Inc.,the Companywilling, atits business offices and construction projects within the Stateof Illinois,where notices to employees are customarily posted.(e)Notify the Regional Director for Region 13, in writing, within 20 days fromthe date of this Recommended Order, what steps it has taken to comply herewith.'°91n the event that this Recommended Order be adopted by the Board the words, "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals. the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"10 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read . "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith " - 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TOALL MEMBERS OF LOCAL UNION No. 742, UNITEDBROTHERHOODOF CARPENTERSAND JOINERS OF AMERICAPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT cause, or attempt to cause, J. L. Simmons Company, Inc., or anyother employer over whom the Board would assert jurisdiction, to discharge ordeny employment to Robert L. Reinero, or any other employee or applicant foremployment in violation of Section 8 (a) (3) of the Act, or otherwise discriminateagainst himbecause such employee is not a member of the Respondent Union.WE WILL NOT in any like or related manner restrain or coerce employees orapplicants for employment of J. L. Simmons Company, Inc., or any otheremployer over whom the Board would assert jurisdiction, in the exercise of theirrights guaranteedin Section 7 of the Act.WE WILL notify, in writing, the J. L. Simmons Company, Inc., that we have noobjectionsto the hiring or employment of Robert L. Reinero without regard tohis unionmembership.WE WILL notify, in writing, Robert L. Reinero that we have no objections tohis employment with the J. L. Simmons Company, Inc., and henceforth we willnot coerce or restrain him by unlawfully infringing upon the rights guaranteedhim by Section 7 of the Act.WE WILL jointly and severally make whole Robert L. Reinero for any loss ofearningshe may have suffered as a result of the discrimination against him.LOCAL UNION No. 742, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,Labor Organization.Dated------------------- By-------------------------------------------(Representative)(Title)This notice mustremainposted for 60 consecutive days from the date of posting,and mustnot be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its provi-sions,theymay communicate directly with the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois,Telephone No. 828-7597, or the Board's Subregional Office, Citizen's Building, 225Main Street,Peoria, Illinois,Telephone No. 673-9287.Newspaper Web Pressmen's Union,Local 6,International Print-ing Pressmen and Assistants'Union of North America, AFL-CIO IandThe Evening Star Newspaper Company 2andWashington Lodge No.193, District Lodge No. 67,InternationalAssociation ofMachinists,AFL-CIO.'CaseNo. 5-CD-110.March 7, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section10 (k) ofthe National LaborRelationsAct following a charge filed by TheEvening Star NewspaperCompany, alleging a violationof Section 8(b) (4) (D) of the Act bythe Pressmen.The chargealleges, insubstance, that thePressmen'Thename of the RespondentUnion,hereincalledthe Pressmen,appearsas amendedat thehearing.2 Hereincalled the Star or the Employer.0Herein called the Machinists.157 NLRB No. 33.